PER CURIAM.
George Allen Ward appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ward v. Beeler, No. CA-01-606-2 (E.D. Va. filed June 20, 2002; entered June 21, *8882002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.